Date June 24, 2021
Case #19-14465

Dear Judge Timothy W. Dore,

My name is Zaid Gebreamlak and | will be attending the hearing scheduled on July 2" at
9:30a.m. regarding Tarik T. Zerai’s bankruptcy. | have a rendered judgment against Tark Zerai
for $109,280.00. This is a difficult letter to write in that | want to share serious concerns | have
about this latest action from Mr. Zerai in filing for bankruptcy, but | also want to be as sure as |
possibly can in not sharing anything that the court may deem irrelevant or otherwise
nappropriate and waste any time. | just know that | need to present my concerns and would
like to share some background information regarding this matter.

Tarik Zerai filing for bankruptcy is the latest move in a slew of actions taken since 2014 to avoid
returning money owed to me. | waited about a year in hopes that money would be returned
which Tarik’s family claimed repeatedly would happen. Ultimately, Tarik’s brother Yosef Zerai
with whom Tarik ran or may still run a business with told me to sue if | wanted my money
returned via email. After being told to sue, | reached out to their family to discuss the situation
before going the legal route as our families have known each other for decades. The response
from the parents was one of shock and assurance that money would be returned, but they,
specifically the father, began to engage in the same cycle of stating that money would be
returned without making not one payment or giving a definitive date for when money would be
paid.

A rendered judgment was ordered at a hearing in 2017 which I’ve shared with the court. One
area of concern is that it was stated in a court proceeding in 2018 that Tarik Zerai had filed for
bankruptcy. This doesn’t seem to be accurate as it appears that Tarik Zerai filed only after |
reached out to an attorney in Washington to have the rendered judgment enforced. Tarik Zerai
is someone who’s appeared to have had consistent work in the IT realm for years not to
mention working with the company operated by him and his brother. It seems that it wasn’t
until | started to really try hard to seek payment through the judgment that he’s been
unemployed.

Given history in this now going on eight-year ordeal, It is hard to believe that Mr. Zerai’s
finances are what has been reported in his application for bankruptcy. It also would not be
surprising if Mr. Zerai were to return to employment after he feels he is in the clear of not
having to pay what is owed. It is my greatest hope that a decision is made such that Mr. Zerai is
held accountable for the debt owed. Thank you Your Honor for your time and consideration.

 

Zaid Gebreamlak

Case 19-14465-TWD Doc 38 Filed 06/24/21 Ent. 06/25/21 12:07:24 Pg.1of1
